Citation Nr: 0008834	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-19 757A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins of the left leg.  

2.  Entitlement to service connection for a claimed pulmonary 
disorder.  

3.  Entitlement to service connection for the claimed 
residuals of a right hand injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 and subsequent rating 
decisions by the RO.  



FINDINGS OF FACT

1.  The veteran's varicose veins of the left leg are shown to 
have existed prior to his period of military service as the 
condition was noted on the veteran's service entrance 
examination.  

2.  The veteran's preexisting varicose veins of the left leg 
are not shown to have increased in severity beyond normal 
progression during the veteran's period of service.  



CONCLUSION OF LAW

The veteran's preexisting varicose veins of the left leg were 
not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999).  

(The issues of service connection for claimed right hand 
injury residuals and pulmonary disorder are the subjects of 
the Remand portion of this decision.)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  


I.  Varicose Veins of the Left Leg

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111, 1137; 38 C.F.R § 3.304(b).  This presumption may be 
rebutted by clear and unmistakable evidence demonstrating 
that the injury or disease preexisted service.  38 C.F.R § 
3.304(b).  Service connection may be granted for a disability 
which preexisted service when there is demonstrated an 
increase in severity of the disorder in service.  Aggravation 
in service is based upon a worsening of the preservice 
condition to the extent that a veteran's average earnings 
capacity has been diminished.  38 U.S.C.A. § 1153; 3.306; 
Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted with symptoms, is worsened.  Hunt, 
supra.

The veteran is not entitled to the presumption of soundness 
regarding his varicose veins as the condition (mild varicose 
veins of the left leg, not considered disqualifying) was 
noted upon his service entrance examination in January 1962.  
As there was no other mention in the medical evidence of 
record of his varicose veins until many years after service 
in 1998 (at that time the condition was noted to have been 
mildly symptomatic), the condition cannot found to have 
undergone an increase in severity beyond natural progress 
during service.  

The Board notes the veteran's assertions that his varicose 
veins of the left leg were aggravated by service.  However, 
being a layman, he has no expertise to give an opinion as to 
such questions of medical diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   

Thus, the preponderance of the evidence is against the 
veteran's claim of service connection for varicose veins of 
the left leg.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for varicose veins of the left leg is 
denied.  



REMAND

A careful review of the service medical records shows that a 
radiographic report dated in May 1963 noted that an x-ray 
series for the right hand was negative subsequent to being 
thrown from a jeep.  On VA examination in December 1998, the 
examiner stated that the veteran's degenerative joint disease 
of the right carpometacarpal joints and probable degenerative 
joint disease of the right wrist could be related to the 
inservice motor vehicle accident.  The examiner also stated 
that the diagnosis was made pending the results of an x-ray 
series of the wrists and hands which subsequently showed no 
significant abnormality.  

Mere allegations in support of a claim that a disorder 
"could" be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak , 
supra; Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
However, section 5103(a) of title 38 of the U.S. Code 
provides: "If a claimant's application for benefits under the 
laws administered by the Secretary is incomplete, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  

VA, in certain circumstances, may be obligated to advise the 
veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The veteran should be asked to submit 
medical evidence which tends to support his assertions that 
that he currently suffers from any disability of the right 
hand related to service or the inservice accident.  In 
addition, he should be instructed to submit all medical 
evidence which tends to show that he has current pulmonary 
disability due to service.   

Thus, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit copies of records referable to 
treatment received by him for the claimed 
right hand and pulmonary conditions since 
service.  In particular, the veteran 
should be asked to submit all medical 
evidence which tends to support his 
assertions that he has a current right 
and pulmonary disability due to disease 
or injury which was incurred in or 
aggravated by service.  

2.  Following completion of the above 
actions, the RO should review the 
veteran's claims.  All indicated 
development should be undertaken in this 
regard.  If any decision remains adverse 
to the veteran, then he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 


